                         Case 17-10229-CSS              Doc 981       Filed 02/27/19       Page 1 of 21



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------------x
                                                                      :   Chapter 11
         In re:                                                       :
                                                                      :   Case No. 17-10229 (CSS)
         THE WET SEAL, LLC, et al.,                                   :
                                                                      :   (Jointly Administered)
                            1
                  Debtors.                                            :
                                                                      :   Hearing Date: March 21, 2019 at 3:00 p.m. (ET)
         -------------------------------------------------------------x   Objection Deadline: March 13, 2019 at 4:00 p.m. (ET)

                                DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                             (I) DISMISSING THE DEBTORS’ CHAPTER 11 CASES;
                       (II) ESTABLISHING PROCEDURES WITH RESPECT TO FINAL
                       FEE APPLICATIONS; AND (III) GRANTING RELATED RELIEF

                 By this motion (the “Motion”), the debtors and debtors in possession (collectively, the

         “Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) seek

         entry of orders, substantially in the form attached hereto as Exhibit A and Exhibit B (the “Initial

         Order,” and the “Dismissal Order,” respectfully), pursuant to sections 105(a), 305, 349,

         363(b)(1), 507(a), 554(a), 726, and 1112(b) of title 11 of the United States Code (the

         “Bankruptcy Code”), Rules 1017, 2002, 3003, and 6007 of the Federal Rules of Bankruptcy

         Procedure (the “Bankruptcy Rules”), and Rule 1017-2 of the Local Rules of Bankruptcy Practice

         and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”): (a) dismissing the Chapter 11 Cases; and (b) granting related relief, including, without

         limitation: (i) authorizing, but not directing, the Debtors to abandon and destroy any and all of

         the books and records maintained by the Debtors that were not sold pursuant to the sale

         initiatives described herein; (ii) approving procedures for the filing and approval of final fee

         applications and providing for payment of approved fees incurred in connection dissolving each

         1
                 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
         number are as follows: The Wet Seal, LLC (2741); The Wet Seal Gift Card, LLC (3286); Mador Financing, LLC
         (1377). The Debtors’ mailing address is 6789 Quail Hill Parkway, PMB 733, Irvine, California 92603.
01:23793075.7
                         Case 17-10229-CSS             Doc 981        Filed 02/27/19        Page 2 of 21



         Debtor entity post-dismissal; and (iii) authorizing the Debtors to be dissolved on the terms

         provided for in the Dismissal Order, in accordance with applicable state law. In support of the

         Motion, the Debtors respectfully represent as follows:

                                              PRELIMINARY STATEMENT2

                 1.       The Avoidance Actions and other disposition efforts undertaken by the Debtors to

         maximize the value of their estates have all concluded, and the Senior Agent has exhausted its

         means to recoveries authorized under the Court’s Final Cash Collateral Order. The Debtors have

         no remaining assets to administer or monetize for the benefit of the estates’ creditors and,

         notwithstanding the collection efforts undertaken over the last two years, the Senior Lenders (as

         defined in the Final Cash Collateral Order) will be owed at least $500,000 on account of their

         prepetition claim by the time this Motion is considered by the Court. Because there is no

         reasonable prospect of distributions to other creditors, and the Debtors do not and will not have

         available funds to satisfy any unsecured claims in these cases, the Debtors seek dismissal of the

         Chapter 11 Cases pursuant to the Initial Order and Dismissal Order, respectively.

                 2.       In seeking approval of the Initial Order and the Dismissal Order, the Debtors are

         cognizant of the Supreme Court’s decision in Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973

         (2017) and the propriety of “structured” dismissals. The Debtors do not seek to make any

         distributions pursuant to this Motion, and believe the dismissal process proposed herein does not

         run afoul of Jevic given that the Debtors do not have any funds available for distribution after

         only being able to partially pay down the Senior Lenders’ claim with proceeds of the Avoidance

         Actions and other liquidation efforts. For these reasons, the Debtors, with the support of the




         2
                  All capitalized terms used but not defined in the Preliminary Statement shall have the meanings given to
         such terms in the Motion.
01:23793075.7


                                                                  2
                       Case 17-10229-CSS          Doc 981      Filed 02/27/19    Page 3 of 21



         Committee and the Senior Agent, submit that dismissal—rather than conversion—is in the best

         interest of the estates.

                                          JURISDICTION AND VENUE

                 3.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

         and 1334 and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

         28 U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                 4.      The legal predicates for the relief requested herein are pursuant to sections 105(a),

         305, 349, 363(b)(1), 507(a), 554(a), 726, and 1112(b) of the Bankruptcy Code, Bankruptcy Rules

         1017, 2002, 3003, and 6007, and Local Rule 1017-2.

                                                  BACKGROUND

         A.      General Background

                 5.      On February 2, 2017 (the “Petition Date”), each of the Debtors commenced a

         voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

         The Debtors are authorized to continue to operate their business and manage their property as

         debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On

         February 14, 2017, the Office of the United States Trustee for the District of Delaware (the “U.S.

         Trustee”) appointed an official committee of unsecured creditors (the “Committee”).

                 6.      Additional factual background relating to the Debtors’ business, capital structure,

         and the commencement of these Chapter 11 Cases is set forth in detail in the Declaration of Judd

         P. Tirnauer in Support of Chapter 11 Petitions and Requests for First Day Relief [Docket No.

         19], which is incorporated herein by reference.




01:23793075.7


                                                           3
                      Case 17-10229-CSS           Doc 981      Filed 02/27/19    Page 4 of 21



         B.     Background Regarding GOB Sale Process and Sale of Intellectual Property

                7.        On the Petition Date, the Debtors filed the Debtors’ Motion for Interim and Final

         Orders (I) Authorizing the Debtors to Assume the Consulting Agreement, (II) Authorizing and

         Approving the Conduct of Store Closing Sales, With Such Sales to be Free and Clear of All

         Liens, Claims, and Encumbrances, and (III) Granting Related Relief [Docket No. 10] (the “GOB

         Sale Motion”).

                8.        On March 3, 2017, the Court entered a final order [Docket No. 235] (the “GOB

         Sale Order”) approving, among other things, the implementation of the store closing sales and

         related ecommerce sale initiatives described in the GOB Sale Motion, all of which concluded by

         or about the end of February 2017. In conjunction therewith, the Debtors vacated their retail

         properties, rejected their underlying nonresidential real property leases, ceased substantially all

         operations, and terminated substantially all of their employees.

                9.        While liquidating their physical inventory, the Debtors also marketed, and

         ultimately sold, their intellectual property assets. In connection therewith, the Court entered that

         certain Order, Pursuant to Sections 105 and 363 of the Bankruptcy Code, (I) Authorizing the

         Sale of Certain Intellectual Property Free and Clear of Liens, Claims, Encumbrances, and Other

         Interests, and (II) Granting Related Relief [Docket No. 234] (the “IP Sale Order”), and the sale

         approved thereby closed on or about March 8, 2017.

         C.     Background Regarding Cash Collateral

                10.       While the Debtors were pursuing the various value-maximizing liquidation efforts

         described above, they also negotiated, together with the Committee and Crystal Financial, LLC

         (the “Senior Agent”), the continued consensual use of cash collateral during the pendency of

         these Chapter 11 Cases. As a result of those efforts, and upon the agreement reached with the


01:23793075.7


                                                           4
                      Case 17-10229-CSS          Doc 981      Filed 02/27/19     Page 5 of 21



         Committee and the Senior Agent, the Court entered that certain Final Order (I) Authorizing

         Postpetition Use of Cash Collateral, (II) Granting Adequate Protection, and (III) Modifying the

         Automatic Stay [Docket No. 251] (the “Final Cash Collateral Order”) on March 8, 2017.

         Consistent with the terms set forth in the Final Cash Collateral Order, and in compliance with the

         various stipulations and amended budgets filed subsequently thereto, the Debtors have continued

         to, among other things, wind down their operations and seek to recover on claims held by the

         estates. The consensual use of cash collateral was most recently extended through and including

         March 2, 2019, as set forth in that certain Notice Regarding (A) Adequate Protection Payments

         Under Final Order (I) Authorizing Postpetition Use of Cash Collateral, (II) Granting Adequate

         Protection, and (III) Modifying the Automatic Stay and (B) Amended Cash Collateral Budget

         [Docket No. 960], filed on February 1, 2019. As noted above, the Senior Lenders’ prepetition

         claim remains unsatisfied.

                11.     Finally, with the Senior Agent’s consent, the Debtors will establish a Professional

         Fee Escrow (defined below), in the amount of $50,000, which shall be used to fund the payment

         of (i) approved final fees incurred by estate professionals (such fees, the “Professional Fees”), to

         the extent unpaid, (ii) fees owed to the Debtors’ sole remaining Authorized Person (if any),

         (iii) fees which will be owed to the U.S. Trustee prior to dismissal of these Chapter 11 Cases,

         and (iv) any related fees or expenses incurred post-dismissal in the event the relief requested here

         is granted as proposed.

         D.     Background Regarding Avoidance Actions

                12.     As discussed on the record at the hearing conducted on March 3, 2017, the Court-

         approved settlement reached between the Debtors, the Committee, and the Senior Agent




01:23793075.7


                                                          5
                        Case 17-10229-CSS              Doc 981       Filed 02/27/19        Page 6 of 21



         established a waterfall that has governed the distribution scheme for the proceeds of certain

         avoidance actions pursued by the Debtors’ estates during these Chapter 11 Cases.

                 13.      On April 3, 2017, the Court entered that certain Order Authorizing the Retention

         and Employment of ASK LLP as Special Counsel to the Debtors [Docket No. 313], thereby

         authorizing ASK LLP (“ASK”) to pursue certain avoidance actions (collectively, the “Avoidance

         Actions”) on behalf of the Debtors’ estates. Throughout its retention, ASK engaged with various

         potential defendants regarding the estates’ claims arising under chapter 5 of the Bankruptcy

         Code and diligently considered all available recourse against such parties in an effort to

         maximize value for the Debtors’ estates and creditors. As of the date hereof, ASK has settled

         numerous claims held by the estates, including a number that were significant in amount, and

         most recently filed a motion seeking approval, on the estates’ behalf, of the final Avoidance

         Action that holds meaningful value.3 In sum, ASK filed approximately 68 complaints against

         preference defendants, successfully settled numerous Avoidance Actions with Court authority,

         and has generated $981,715.56 in proceeds for the Debtors’ estates (taking into account ASK’s

         fees and those of its local counsel) (the “Avoidance Proceeds”) as of the date hereof. In addition,

         the Debtors and ASK expect the Avoidance Proceeds to be further augmented by proceeds

         generated by the NFI Settlement, once approved. The Avoidance Proceeds have been (and will

         be) distributed in accordance with the waterfall set forth in paragraph 36 of the Final Cash

         Collateral Order. Because the Senior Obligations (as defined in the Final Cash Collateral Order)

         have not been indefeasibly repaid in full, Avoidance Proceeds have not been distributed to any

         other creditors contemplated by the waterfall set forth in the Final Cash Collateral Order,



         3
                 This final motion, seeking authority to settle an Avoidance Action pursuant to Bankruptcy Rule 9019, is
         scheduled to be heard at the March 21, 2019 hearing (the subject settlement, the “NFI Settlement”). See Docket No.
         973.
01:23793075.7


                                                                 6
                      Case 17-10229-CSS          Doc 981      Filed 02/27/19     Page 7 of 21



         including, inter alia, creditors holding residual “stub rent” claims or claims arising under section

         503(b)(9) of the Bankruptcy Code.

         E.     Additional Recovery Efforts

                14.     On October 27, 2017, the Court entered that certain Order Authorizing the

         Debtors to Retain and Employ Ernst & Young LLP as Tax Advisory Services Provider Nunc Pro

         Tunc to September 20, 2017 [Docket No. 611], pursuant to which Ernst & Young LLP (“EY

         LLP”) was retained by the Debtors to pursue employment tax refunds from various taxing

         authorities on behalf of the estates. The Debtors, with EY LLP’s assistance, sought to recover

         significant proceeds through the preparation and pursuit of applicable refunds and, as a result of

         EY LLP’s efforts, the Debtors realized valuable returns. After satisfying any and all obligations

         to EY LLP, consistent with the terms of the applicable cash collateral budget, any proceeds

         obtained by EY LLP on behalf of the Debtors’ estates were used to further pay down the Senior

         Lenders’ prepetition claim.

                15.     The Debtors also obtained entry of that certain Order Approving and Authorizing

         Stipulation Regarding Application of Reserve [Docket No. 786], pursuant to which the Debtors

         realized approximately $133,000 in proceeds for the benefit of the their estates and creditors.

                16.     Finally, on February 27, 2019, the Debtors filed a motion seeking entry of an

         order authorizing the Debtors to sell certain remnant assets to Oak Point Partners, LLC, for

         $20,000 (the “Oak Point Sale Motion”). The Oak Point Sale Motion is scheduled to be heard at

         the March 21, 2019 hearing at which the Debtors will seek approval of this Motion.

         F.     Claims Bar Date

                17.     Given the uncertainty regarding potential recovery for unsecured creditors

         following entry of the Final Cash Collateral Order, the Debtors determined that it was not in the


01:23793075.7


                                                          7
                      Case 17-10229-CSS          Doc 981       Filed 02/27/19    Page 8 of 21



         estates’ best interest to establish a bar date for general unsecured claims or administrative

         expense claims (and thereby incur significant costs in pursuit thereof) until there was more

         clarity regarding value generated by the Avoidance Actions. However, to the extent creditors

         believed that they had postpetition administrative expense claims and contacted the Debtors’

         undersigned counsel or the Debtors’ representatives directly, the Debtors endeavored to reconcile

         such asserted claims and satisfy undisputed postpetition administrative expense claims in the

         ordinary course. The Debtors are not aware of any pending asserted administrative expense

         claims against the estates, and no motions have been filed in the Chapter 11 Cases seeking

         payment of asserted administrative expense claims since March 2017, approximately two years

         ago.

         G.     Debtors’ Books and Records

                18.     On the Petition Date, the Debtors maintained voluminous books and records,

         including, without limitation: (a) accounting documents (including, without limitation, financial

         reports, income and other tax returns and other related documents); (b) bank documents

         (including, without limitation, bank statements and copies of cancelled checks); (c) corporate

         governance documents; (d) documents related to contracts, leases and other contractual

         agreements of the Debtors; (e) insurance documents; (f) human resources and other related

         employment documents; and (g) documents related to the Chapter 11 Cases. The Debtors submit

         that continued maintenance of any books and records (collectively, the “Books and Records”), to

         the extent still in the Debtors’ possession, may be a significant cost and burden to the Debtors’

         estates, and the destruction or abandonment of such Books and Records is necessary for the

         resolution of the Chapter 11 Cases, and would not be prejudicial to the Debtors’ stakeholders




01:23793075.7


                                                           8
                      Case 17-10229-CSS          Doc 981       Filed 02/27/19     Page 9 of 21



         given the dormant state of these cases for nearly two years and the need to dissolve the Debtors’

         corporate entities post-dismissal.

         G.     Other Administrative Matters

                19.     On April 4, 2017, the Court entered that certain Order Establishing Procedures

         for Interim Compensation and Reimbursement of Expenses for Professionals [Docket No. 326]

         (the “Interim Compensation Order”), pursuant to which the Court approved procedures

         governing applications for and payments of fees and expenses requested by Professionals.

                20.     In addition, the Debtors have also worked to prepare for the orderly wind-down of

         the Chapter 11 Cases. For instance, the Debtors have sought, and obtained, numerous orders

         authorizing the rejection of leases and contracts that the Debtors determined serve no benefit to

         the estates and are not needed for the wind down of the Debtors’ affairs. To the extent that there

         any additional contracts that have not been rejected as of the date upon which the Initial Order is

         entered, the Debtors request that the Initial Order authorize the rejection of all remaining

         executory contracts and leases, if any, as of the entry of such order.

                                              RELIEF REQUESTED

                21.     By this Motion, the Debtors request entry of the Initial Order, immediately, and

         the Dismissal Order upon filing of a certification of counsel (the “Certification”), collectively

         (a) dismissing the Chapter 11 Cases, and (b) granting related relief, including, without limitation:

         (i) authorizing, but not directing, the Debtors to abandon and destroy all remaining Books and

         Records; (ii) approving procedures for the filing and approval of Final Fee Applications (as

         defined below), providing for payment of approved Professional Fees from the Professional Fee

         Escrow, and allowing the Debtors to utilize the Professional Fee Escrow to satisfy fees incurred

         and costs expended in connection with dissolving the Debtors’ corporate entities and destroying


01:23793075.7


                                                           9
                        Case 17-10229-CSS              Doc 981         Filed 02/27/19        Page 10 of 21



         Books and Records, as applicable; and (iii) authorizing the Debtors to be dissolved, in

         accordance with applicable state law, on the terms provided for in the Initial Order and Dismissal

         Order, respectively.

                                            BASIS FOR RELIEF REQUESTED

         A.       The Court Must Dismiss These Cases if the Elements for “Cause” Are Shown Under
                  Section 1112(b)(4) of the Bankruptcy Code.

                  23.      Pursuant to section 1112(b)(1) of the Bankruptcy Code, absent unusual

         circumstances, a court shall dismiss a bankruptcy case “for cause.” Section 1112(b)(1) states, in

         pertinent part, that:

                  on request of a party in interest, and after notice and a hearing, the court shall
                  convert a case under this chapter to a case under chapter 7 or dismiss a case under
                  this chapter, whichever is in the best interests of creditors and the estate, for cause
                  ....

         11 U.S.C. § 1112(b)(1). The Bankruptcy Abuse Prevention and Consumer Protection Act of

         2005 (“BAPCPA”) changed the statutory language with respect to conversion and dismissal from

         permissive to mandatory.4 See H.R. Rep. No. 109-31(I), at 442, reprinted in 2005 U.S.C.C.A.N.

         88, 94 (stating that the Act “mandate[s] that the court convert or dismiss a chapter 11 case,

         whichever is in the best interests of creditors and the estate, if the movant establishes cause,

         absent unusual circumstances.”); see also Nester v. Gateway Access Solutions, Inc. (In re

         Gateway Access Solutions, Inc.), 374 B.R. 556 (Bankr. M.D. Pa. 2007) (stating that the

         amendments to section 1112 limit the court’s discretion to refuse to dismiss or convert a chapter

         11 case upon a finding of cause); accord In re TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr.
         4
                   Prior to BAPCPA, a bankruptcy court had wide discretion to use its equitable powers to dispose of a
         debtor’s case but was not mandated to dismiss a case if cause were shown. H.R. Rep. No. 95-595, at 405 (1977),
         reprinted in 1978 U.S.C.C.A.N. 5963; S. Rep. No. 95-989, at 117 (1978), reprinted in 1978 U.S.C.C.A.N. 5787; see
         also Small Bus. Admin. v. Preferred Door Co. (In re Preferred Door Co.), 990 F.2d 547, 549 (10th Cir. 1993)
         (stating that a court has broad discretion to dismiss a bankruptcy case); In re Sullivan Cent. Plaza I, Ltd., 935 F.2d
         723, 728 (5th Cir. 1991) (stating that determination of whether cause exists under § 1112(b) “rests in the sound
         discretion” of the bankruptcy court); Koerner v. Colonial Bank (In re Koerner), 800 F.2d 1358, 1367 & n.7 (5th Cir.
         1986) (stating that bankruptcy court is afforded “wide discretion” under section 1112(b)).
01:23793075.7


                                                                  10
                      Case 17-10229-CSS          Doc 981       Filed 02/27/19    Page 11 of 21



         D. Colo. 2006) (“Congress has purposefully limited the role of this Court in deciding issues of

         conversion or dismissal, such that this Court has no choice, and no discretion, in that it ‘shall’

         dismiss or convert a case under Chapter 11 if the elements for ‘cause’ are shown under 11 U.S.C.

         § 1112(b)(4).”).

                24.     The amendments to section 1112 thus limit the Court’s discretion to refuse to

         dismiss or convert a chapter 11 case upon a finding of cause. In re 3 Ram, Inc., 343 B.R. 113,

         119 (Bankr. E.D. Pa. 2006) (“Under new § 1112 when cause is found, the court shall dismiss or

         convert unless special circumstances exist that establish that the requested conversion or

         dismissal is not in the best interests of creditors and the estate.”); see also In re Broad Creek

         Edgewater, LP, 371 B.R. 752, 759 (Bankr. D.S.C. 2007).

                25.     For reasons more fully explained below, the Debtors submit that the Court should

         dismiss the Chapter 11 Cases because cause exists and dismissal is in the best interests of the

         Debtors, their estates and creditors.

         B.     Cause Exists to Dismiss the Debtors’ Bankruptcy Cases Because the Debtors Ceased
                Their Business Operations and Have Insufficient Assets to Confirm a Plan.

                26.     Section 1112(b)(4) of the Bankruptcy Code provides a non-exhaustive list of 16

         grounds for dismissal. 11 U.S.C. § 1112(b)(4)(A)–(P); see also In re Gateway Access Solutions,

         374 B.R. at 561 (“Generally, such lists are viewed as illustrative rather than exhaustive, and the

         Court should ‘consider other factors as they arise.’” (quoting First Jersey Nat’l Bank v. Brown

         (In re Brown), 951 F.2d 564, 572 (3d Cir. 1991))); In re 3 Ram, Inc., 343 B.R. at 117 (“While the

         enumerated examples of ‘cause’ to convert or dismiss a chapter 11 case now listed in

         § 1112(b)(4) have changed under BAPCPA, the fact that they are illustrative, not exhaustive has

         not.” (citation omitted)); accord Frieouf v. United States (In re Frieouf), 938 F.2d 1099, 1102



01:23793075.7


                                                          11
                        Case 17-10229-CSS              Doc 981         Filed 02/27/19        Page 12 of 21



         (10th Cir. 1991) (stating that section 1112(b)’s list is non-exhaustive).5 One such ground is

         where a party in interest shows that there is a “substantial or continuing loss to or diminution of

         the estate and the absence of a reasonable likelihood of rehabilitation.” 11 U.S.C.

         § 1112(b)(4)(A).

                  27.      To demonstrate a continuing loss to or diminution of the estate and absence of a

         reasonable likelihood of rehabilitation, a debtor must establish (a) that there has been a

         diminution of value of the estate and (b) the debtor does not have a “reasonable likelihood of

         rehabilitation.” See, e.g., In re Citi-Toledo Partners, 170 B.R. 602, 606 (Bankr. N.D. Ohio

         1994) (“Section 1112(b)(1) contemplates a ‘two-fold’ inquiry into whether there has been a

         ‘continuing diminution of the estate and absence of a reasonable likelihood of rehabilitation’”

         (citing In re Photo Promotion Assocs., Inc., 47 B.R. 454, 458 (Bankr. S.D.N.Y. 1985))).

                  28.      Under the two-fold inquiry, the Debtors must first demonstrate that there has been

         a diminution of value of their estates. See, e.g., In re Citi-Toledo Partners, 170 B.R. at 606

         (finding that accumulation of real-estate taxes impaired the value of the estate). Second, the

         Debtors must demonstrate that they have no “reasonable likelihood of rehabilitation.” See, e.g.,

         Clarkson v. Cooke Sales & Serv. Co. (In re Clarkson), 767 F.2d 417, 420 (8th Cir. 1985) (stating

         that dismissal warranted where “the absence of financial data and certain sources of income for

         the [debtors] indicate[d] the absence of a reasonable likelihood of rehabilitation”); A. Illum

         Hansen, Inc. v. Tiana Queen Motel, Inc. (In re Tiana Queen Motel, Inc.), 749 F.2d 146, 151 (2nd

         Cir. 1984) (stating that conversion under section 1112(b)(1), (2) and (3) was warranted in light of


         5
                  In In re TCR of Denver, the court recognized the apparent typographical error in § 1112(b)(4) of the
         Bankruptcy Code. The sixteen illustrative examples of “cause” set forth in that section are linked by the word “and”
         after subsection (O). Accordingly, strict construction of the statute would require that a debtor establish all of the
         items constituting “cause” before a case can be dismissed by the court. The TCR court held that Congress could not
         have intended to require a “perfect storm” of all sixteen circumstances listed before a case be converted or
         dismissed. See In re TCR of Denver, 338 B.R. at 498.
01:23793075.7


                                                                  12
                      Case 17-10229-CSS          Doc 981        Filed 02/27/19    Page 13 of 21



         debtors’ “failure . . . to demonstrate that their prospects for prompt rehabilitation were based

         upon anything more substantial than [their] boundless confidence” in the 15 months after the

         filing of a chapter 11 petition); see also In re Wright Air Lines, Inc., 51 B.R. 96, 100 (Bankr.

         N.D. Ohio 1985) (stating that “[r]ehabilitation as used in 11 U.S.C. Section 1112(b)(1) means ‘to

         put back in good condition; re-establish on a firm, sound basis’” (citation omitted)).

                29.     The Debtors satisfy the two-fold inquiry. First, the Debtors liquidated

         substantially all of their assets in connection with the GOB Sale and the sale of the Debtors’

         intellectual property, both of which occurred nearly two years ago. The Debtors no longer

         conduct any business and do not have any assets available for distribution after partially paying

         down the Senior Agent. Although the Debtors are not aware of any pending administrative

         claims and expenses beyond the U.S. Trustee’s fees and Professional Fees, those expenses

         continue to potentially accrue each day the Chapter 11 Cases remain open, depleting the

         Debtors’ estates. Second, there is no business to reorganize. Pursuant to the GOB Sale Order

         and the IP Sale Order, the Debtors have transferred all of their operating assets and ceased

         operating almost two years ago.

                30.     “[D]ismissal of a chapter . . . 11 case is appropriate where the court finds . . . that

         a feasible plan is not possible.” In re 3 Ram, 343 B.R. at 117–18. “If [a] chapter 11 [debtor]

         cannot achieve . . . reorganization within the statutory requirements of the Bankruptcy Code,

         then there is no point in expending estate assets on administrative expenses . . . .” Id. at 118

         (citations omitted).

                31.     The Debtors cannot confirm a plan of liquidation because they do not have

         sufficient assets to make any distributions, let alone pay all priority claims in full, as required by

         section 1129(a)(9) of the Bankruptcy Code. Thus, the Debtors submit that there is no point in


01:23793075.7


                                                           13
                      Case 17-10229-CSS          Doc 981        Filed 02/27/19    Page 14 of 21



         incurring additional administrative expenses when the Debtors are unable to consummate a

         liquidating plan.

                32.     The Debtors have met their burden. The Chapter 11 Cases should be dismissed

         under section 1112(b)(4) of the Bankruptcy Code due to the continuing diminution in value of

         the Debtors’ estates, the absence of a reasonable likelihood of rehabilitation, and the fact that a

         liquidating plan is not feasible under these circumstances.

         C.     Dismissal Is in the Best Interests of the Debtors’ Creditors and the Debtors’ Estates.

                33.     Once a court determines that cause exists to dismiss a debtor’s chapter 11 case,

         the court must evaluate whether dismissal is in the best interests of the debtor’s creditors and of

         the estate. See, e.g., Rollex Corp. v. Associated Materials, Inc. (In re Superior Siding & Window,

         Inc.), 14 F.3d 240, 242 (4th Cir. 1994) (“Once ‘cause’ is established, a court is required to

         consider this second question of whether to dismiss or convert.”). A variety of factors

         demonstrate that it is in the best interest of the Debtors’ estates and their creditors to dismiss the

         Chapter 11 Cases.

                34.     First, a dismissal of a chapter 11 bankruptcy case meets the best-interests-of-the-

         creditors test where a debtor has nothing to reorganize and the debtor’s assets are fixed and

         liquidated. See Camden Ordinance Mfg. Co. of Ark., Inc. v. U.S. Trustee (In re Camden

         Ordnance Mfg. Co. of Ark., Inc.), 245 B.R. 794, 799 (E.D. Pa. 2000) (stating that reorganization

         to salvage business that ceased business was unfeasible); Royal Trust Bank, N.A. v. Brogdon Inv.

         Co. (In re Brogdon Inv. Co.), 22 B.R. 546, 549 (Bankr. N.D. Ga. 1982) (dismissing chapter 11

         proceeding in part where there was “simply nothing to reorganize” and no reason to continue the

         reorganization). The Debtors have nothing left to reorganize. As of the date of this Motion, all




01:23793075.7


                                                           14
                      Case 17-10229-CSS          Doc 981       Filed 02/27/19    Page 15 of 21



         of the operating assets of the Debtors’ estates have been sold, and insufficient funds are available

         to fund a plan of liquidation.

                35.     Second, the best-interests-of-the-creditors test is also met where an interested

         party, other than the debtor, believes that dismissal is a proper disposition of the case. See

         Camden Ordinance, 245 B.R. at 798; In re Mazzocone, 183 B.R. 402, 414 (Bankr. ED. Pa.

         1995), aff’d, 200 B.R. 568 (E.D. Pa. 1996) (weighing factors more heavily in favor of dismissal

         of chapter 11 case rather than conversion to chapter 7 where debtor and U.S. Trustee both

         favored dismissal). Here, the Committee and the Senior Agent are supportive of the Debtors’

         decision to dismiss the Chapter 11 Cases rather than convert them.

                36.     Third, the best-interests-of-the-creditors test is met where a debtor demonstrates

         the ability to oversee its own liquidation. See Camden Ordinance, 245 B.R. at 798; Mazzocone,

         183 B.R. at 412 (“Only when a Chapter 11 debtor has no intention or ability to . . . perform its

         own liquidation . . . should a debtor be permitted to remain in bankruptcy . . . .”). Here, the

         Debtors conducted the sale of substantially all of their assets, which maximized the value of

         those assets and liquidated them in an orderly fashion. To the extent valid administrative

         expense claims have been filed, such claims are junior to the Adequate Protection Superpriority

         Claim held by the Senior Agent, and all outstanding (and ultimately allowed) Professional Fees

         will be paid from the Professional Fee Escrow established in connection with the relief requested

         herein. The Debtors believe that there is nothing further to pursue in the Chapter 11 Cases.

                37.     Fourth, and finally, dismissal of the Chapter 11 Cases will maximize the value of

         the Debtors’ estates because the alternative—conversion to a chapter 7 liquidation and

         appointment of a trustee—is unnecessary and could impose significant additional administrative

         costs upon the Debtors’ estates. Under the circumstances, even in a chapter 7 liquidation, the


01:23793075.7


                                                          15
                      Case 17-10229-CSS          Doc 981       Filed 02/27/19    Page 16 of 21



         chapter 7 trustee would still have insufficient assets with which to pay claims that would accrue

         during the administration of the Debtors’ cases under chapter 7. By continuing in bankruptcy

         under chapter 7, the Debtors would only incur additional administrative expenses that would not

         serve to provide recoveries to any party in interest.

                38.     Thus, in balancing the equities of the Debtors’ cases, the Debtors submit that it is

         in the best interest of the Debtors’ estates and their creditors to dismiss the Chapter 11 Cases.

         D.     Dismissal of the Chapter 11 Cases Is Warranted Under Section 305(a) of the
                Bankruptcy Code.

                39.     In the alternative, cause exists to dismiss the Chapter 11 Cases pursuant to

         section 305(a) of the Bankruptcy Code, which provides that:

                (a)    The court, after notice and a hearing, may dismiss a case under this title,
                or may suspend all proceedings in a case under this title, at any time if—

                        (1)    the interests of creditors and the debtor would be better served by
                        such dismissal or suspension . . . .

         11 U.S.C. § 305(a).

                40.     Dismissal pursuant to section 305(a) is appropriate where the court finds that both

         creditors and the debtor would be better served by dismissal. In re AMC Investors, LLC, 406

         B.R. 478, 487–88 (Bankr. D. Del. 2009). Dismissal under this provision is determined on a case-

         by-case basis and rests in the sound discretion of the bankruptcy court. In re Sky Grp. Int’l, Inc.,

         108 B.R. 86, 91 (Bankr. W.D. Pa. 1989). Many factors are considered when determining the

         best interests of creditors and the debtor, including (a) the economy and efficiency of

         administration, (b) whether federal proceedings are necessary to reach a just and equitable

         solution, (c) whether there is an alternative means of achieving an equitable distribution of

         assets, and (d) whether the debtor and the creditors are able to work out a less expensive out-of-

         court arrangement which better serves all interests in the case. AMC Investors, 406 B.R. at 488.

01:23793075.7


                                                          16
                      Case 17-10229-CSS          Doc 981        Filed 02/27/19    Page 17 of 21



                41.     As described above, cause exists for dismissal. The Debtors have sold

         substantially all of their assets, there are no assets left to administer, and the Debtors are unable

         to confirm a liquidating plan. In that context, conversion to chapter 7 would impose additional

         administrative costs with no corresponding benefit to the Debtors’ creditors or their estates.

         Dismissal of the Chapter 11 Cases, among other things, provides the most efficient and cost-

         effective method of effectuating the wind-down of the Debtors’ estates, and ensures payment of

         all U.S. Trustee’s fees.

         E.     The Court Should Authorize the Debtors to Abandon and Destroy Any Remaining
                Books and Records.

                42.     Section 554(a) of the Bankruptcy Code provides that “[a]fter notice and a hearing,

         [a debtor] may abandon any property of the estate that is burdensome to the estate or that is of

         inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Additionally, section

         105(a) of the Bankruptcy Code provides, in pertinent part, that “[t]he court may issue any order,

         process, or judgment that is necessary or appropriate to carry out the provisions of [the

         Bankruptcy Code].” Id. at § 105(a). Bankruptcy Rule 6007, meanwhile, provides that a debtor

         may abandon property of the estate by giving notice of the proposed abandonment to various

         parties and allowing those parties to file an objection. As one bankruptcy court has noted, “if a

         trustee feels an asset is of inconsequential value and benefit to the estate or that it is ‘burdensome

         to the estate,’ [she] may abandon it.” Reich v. Burke (In re Reich), 54 B.R. 995, 1004 (Bankr.

         E.D. Mich. 1985).

                43.     The Debtors request that the Court, pursuant to sections 105(a) and 554 of the

         Bankruptcy Code and Bankruptcy Rule 6007, authorize, but not direct, the Debtors to abandon

         and destroy any remaining Books and Records. As previously discussed, the Debtors have sold

         substantially all of their assets through the GOB Sale and the IP Sale, no longer have an

01:23793075.7


                                                           17
                      Case 17-10229-CSS         Doc 981        Filed 02/27/19     Page 18 of 21



         operating business, and have completely wound down their affairs. The Books and Records,

         which were maintained primarily to serve ASK in its pursuit of Avoidance Action recoveries,

         will be of no value to the Debtors after dismissal of the Chapter 11 Cases and the proposed

         dissolution, and, therefore, the costs associated with maintaining and storing the Books and

         Records—an asset with no value—are not warranted.

                44.     The Debtors submit that the relief requested herein with respect to the Books and

         Records is necessary, prudent, and in the best interests of the Debtors’ estates and creditors, and

         should therefore be granted.

         F.     Professional Fees

                45.     The Debtors request that the Court schedule a final omnibus fee hearing the

         “Final Fee Hearing”) pursuant to the Initial Order. The Debtors further request that the Court

         require all Professionals retained in the Chapter 11 Cases which have not yet filed final fee

         applications to file final requests for allowance and payment of all fees and expenses incurred

         during the Chapter 11 Cases (the “Final Fee Applications”) not later than 14 days after entry of

         the Initial Order (the “Final Fee Filing Deadline”), and that any objections to the Final Fee

         Applications be filed and served on counsel for the Debtors by 4:00 p.m. (prevailing Eastern

         Time) on the date that is 15 days after the Final Fee Filing Deadline.

                46.     With the Senior Agent’s consent, the Debtors have established (or will establish)

         an escrow account (the “Professional Fee Escrow”), funded in the amount of $50,000, for the

         purpose of paying (a) outstanding Professional Fees incurred (but not yet paid) through the

         dismissal of the Chapter 11 Cases, (b) fees incurred and costs expended post-dismissal in

         connection dissolving the Debtors’ corporate entities and destroying Books and Records, as

         applicable, (c) fees owed to the Debtors’ sole remaining Authorized Person (if any), and (d) all


01:23793075.7


                                                          18
                      Case 17-10229-CSS         Doc 981       Filed 02/27/19   Page 19 of 21



         U.S. Trustee fees incurred through the date of dismissal. The Debtors request authority to utilize

         the Professional Fee Escrow for these specific purposes, and to the extent that any funds remain

         in the Professional Fee Escrow after paying such post-dismissal fees and expenses, the Debtors

         will remit such funds to the Senior Agent.

         G.     All Prior Releases, Stipulations, Settlements, Rulings, Orders and Judgments
                Should Remain Binding and Should Continue To Have Full Force and Effect.

                47.     The dismissal of a chapter 11 case ordinarily vacates all orders previously entered

         by the bankruptcy court, and restores all parties to the prepetition status quo. See 11 U.S.C.

         § 349(b). A bankruptcy court may, however, “for cause, order[] otherwise . . . .” Id. Courts in

         this jurisdiction have regularly allowed orders, including those approving releases and

         settlements, to be given continued effect after a dismissal, notwithstanding section 349 of the

         Bankruptcy Code. See, e.g., In re The Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D.

         Del. Feb. 1, 2019) [Docket No. 1436] (approving form of dismissal order giving continued effect

         to orders entered throughout the pendency of the chapter 11 cases); In re Sunco Liquidation, Inc.,

         No. 17-10561 (KG) (Bankr. D. Del. Nov. 6, 2017) [Docket No. 865] (giving continued effect to

         orders entered throughout the pendency of the chapter 11 cases); In re Old Towing Co., Case No.

         17-10249 (LSS) (Bankr. D. Del. May 30, 2017) [Docket No. 381] (giving continued effect to 363

         sale order and any releases, injunctions and successor liability provisions provided for in such

         sale); In re TAH Windown, Inc., Case No. 16-11599 (MFW) (Bankr. D. Del. Jan. 13, 2017)

         [Docket No. 408] (giving orders, releases, and injunctions continuing effect); In re City Sports,

         Inc., Case No. 15-12054 (KG) (Bankr. D. Del. Mar. 4, 2016) [Docket No. 647] (giving continued

         effect to previously entered orders, and approving broad releases); In re Coach Am Grp.

         Holdings Corp., Case No. 12-10010 (KG) (Bankr. D. Del. May 31, 2013) [Docket No. 1568]



01:23793075.7


                                                         19
                       Case 17-10229-CSS          Doc 981       Filed 02/27/19    Page 20 of 21



         (same); In re ICL Holding Co., Case No. 12-13319 (KG) (Bankr. D. Del. Sept. 10, 2014)

         [Docket No. 1367] (same).

                 48.     Given the circumstances of the Chapter 11 Cases, the Debtors submit that ample

         cause exists to allow all prior orders, releases, stipulations, settlements, rulings, and judgments

         entered by the Court during the Chapter 11 Cases to be given continued effect, notwithstanding

         the requested dismissal.

         H.      Certification and Request for Entry of Final Dismissal Order

                 49.     As soon as reasonably practicable following the filing of the Certification, the

         Debtors request that the Court dismiss the Chapter 11 Cases. Among other things, the

         Certification will verify that: (i) all monthly operating reports have been filed; (ii) all quarterly

         fees of the U.S. Trustee have been paid in full; and (iii) the Professional Fee Escrow has been

         established and the Professional Fees incurred in the Chapter 11 Cases have been approved on a

         final basis and paid from such Professional Fee Escrow. The Dismissal Order will dismiss the

         Chapter 11 Cases immediately upon entry.

                 50.     The Debtors intend to serve the Certification on (a) counsel to the Committee,

         (b) the U.S. Trustee, and (c) all entities that have requested notice pursuant to Bankruptcy Rule

         2002 (the “Notice Parties”), but will not send the Certification to all of the Debtors’ creditors, as

         such parties will receive reasonable notice of the proposed dismissal through notice of the

         hearing on the present Motion.

                                                       NOTICE

                 56.     A copy of this Motion and notice of the hearing thereon are being sent by first-

         class United States Mail to the Notice Parties.




01:23793075.7


                                                           20
                        Case 17-10229-CSS         Doc 981        Filed 02/27/19    Page 21 of 21



                  57.    In addition, the Debtors are providing notice of the hearing on this Motion by

         first-class United States Mail to all of the Debtors’ creditors, as provided in Bankruptcy Rule

         2002(a)(4). The notice of hearing includes specific information regarding how to obtain a copy

         of the Motion free of charge and the procedures for filing objections to the Motion. The Debtors

         submit that under the circumstances no other or further notice is necessary.

                  58.    No previous request for the relief sought herein has been made by the Debtors to

         this or any other Court.

                                                    CONCLUSION

                  WHEREFORE the Debtors respectfully request entry of (i) the Initial Order, substantially

         in the form attached hereto as Exhibit A granting the relief requested herein, (ii) the Dismissal

         Order, substantially in the form attached hereto as Exhibit B, after the Debtors’ filing of the

         Certification, and (iii) such other and further relief as is just and proper.


         Dated:    February 27, 2019
                   Wilmington, Delaware
                                                      /s/ Andrew L. Magaziner
                                                      Robert S. Brady (No. 2847)
                                                      Michael R. Nestor (No. 3526)
                                                      Andrew L. Magaziner (No. 5426)
                                                      Travis G. Buchanan (No. 5595)
                                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253

                                                      Counsel to the Debtors and
                                                      Debtors in Possession




01:23793075.7


                                                            21
